                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 KOLY CAMARA,

         Plaintiff,

                 v.                                          Civil Action No. 18-724 (JEB)

 MASTRO’S RESTAURANTS LLC,

          Defendant.



                                              ORDER

       After this Court denied Defendant Mastro’s Restaurants LLC’s motion to compel

arbitration in this Fair Labor Standards Act case, Mastro’s appealed. It now asks this Court to

stay further litigation until that appeal is resolved. Believing the appeal to be frivolous, Plaintiff

Koly Camara maintains the Court should forge onward or, in the alternative, at least allow the

parties to move forward with notice to other potential collective-action members. The Court

chooses door number two; it will thus stay the matter except for the provision of notice.

       Even Plaintiff acknowledges that, as long as Defendant’s appeal from this Court’s denial

of its motion to arbitrate is not frivolous, such appeal divests this Court of jurisdiction regarding

those aspects of the case on appeal. See ECF No. 38 (Opp.) at 2 (citing Bombardier Corp. v.

Nat’l Railroad Passenger Corp., 2002 WL 31818924, at *1 (D.C. Cir. Dec. 12, 2002)). Faced

with this daunting standard, Camara nonetheless asserts that Mastro’s appeal is frivolous. See

Opp. at 3–6. Although the Court indeed sided with him on the merits, it does not believe that the

company’s position in that round of briefing can be characterized as frivolous.

                                                  1
       The harder question asks whether all proceedings should be stayed pending the outcome

of the appeal, particularly the notice measures. Camara points out that waiting would prejudice

his class members because the statute of limitations is not tolled pending the appeal and anyone

who did not opt in before the deadline would thus be excluded. Id. at 6–7. Mastro’s does not

deny that this is the law but argues that it would be “confusing to its employees and disruptive to

[its] operations” should the many potential class members who have allegedly signed arbitration

agreements receive such notice. See ECF No. 35 (Motion to Stay) at 4–5. The Court thinks this

is a very modest detriment to proceeding with the issuance of notice and is far outweighed both

by the potential barring of untimely opt-ins and by the increased likelihood that a delay could

render class members more difficult to contact. Defendant’s other arguments regarding the

expense of litigation pending appeal, id. at 3–4, are irrelevant here, as the Court is only requiring

the provision of server information and not permitting other proceedings. See, e.g., Gaffers v.

Kelly Services, Inc., 2016 WL 8919156, at *2–3 (E.D. Mich. Oct. 13, 2016) (permitting only

opt-in proceedings to continue during appeal of denial of motion to compel arbitration).

       The best course, therefore, is to require Mastro’s to provide Plaintiff the information that

the Court previously ordered and for Camara to go ahead and contact those potential class

members. Defendant alternatively requested a 14-day extension of its deadline, which the Court

will grant, along with the other procedural requests agreed to by the parties. The case will

otherwise be stayed pending the resolution of the appeal.

       The Court, accordingly, ORDERS that:

       1. Defendant’s [35] Motion to Stay is GRANTED IN PART and DENIED IN PART;

       2. The litigation is STAYED pending the outcome of Defendant’s appeal with the

           following exceptions;

                                                  2
      3. Defendant by December 10, 2018, shall provide Plaintiff in Excel format with the full

         name, last known mailing address, last known email address, and last known phone

         number of each server in the conditionally certified collective;

      4. By December 3, 2018, Defendant shall notify Plaintiff of the approximate size of the

         potential membership of the collective action;

      5. Plaintiff shall have until February 19, 2019, to file any additional consent-to-join-suit

         forms; and

      6. Plaintiff’s [41] Motion to Enforce is DENIED as moot given this Order.

IT IS SO ORDERED.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge


Date: November 26, 2018




                                               3
